


Exhibit 10.16 Conformed Copy

 

FIRST LOAN MODIFICATION AGREEMENT

 

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of December 27, 2011, by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”), and (b)
AXCELIS TECHNOLOGIES, INC., a Delaware corporation (“ATI”) and AXCELIS
TECHNOLOGIES CCS CORPORATION, a Delaware corporation (“ATCC”), each with offices
located at 108 Cherry Hill Drive, Beverly, Massachusetts 01915 (ATI and ATCC are
referred to herein, individually and collectively, jointly and severally, as
“Borrower”).

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among
other indebtedness and obligations which may be owing by Borrower to Bank,
Borrower is indebted to Bank pursuant to a loan arrangement dated as of April
25, 2011, evidenced by, among other documents, a certain Second Amended and
Restated Loan and Security Agreement dated as of April 25, 2011, between
Borrower and Bank (as amended, supplemented, restated or otherwise modified from
time to time, the “Loan Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Loan Agreement.

 

2.             DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreement and the
intellectual property as described in a certain Amended and Restated
Intellectual Property Security Agreement dated as of March 12, 2010, between ATI
and Bank, as amended by a certain First Amendment to Amended and Restated
Intellectual Property Security Agreement dated as of April 25, 2011, between ATI
and Bank (as amended, supplemented, restated or otherwise modified, the “IP
Security Agreement”) (together with the Loan Agreement and any other documents
granting collateral security to Bank, the “Security Documents”). Hereinafter,
the Security Documents, together with all other documents evidencing or securing
the Obligations, shall be referred to as the “Existing Loan Documents”.

 

3.             DESCRIPTION OF CHANGE IN TERMS.

 

A.                                    Modification to Loan Agreement.

 

1                                         The Loan Agreement shall be amended by
deleting the following text appearing in subsection (a) of Section 2.1.2 thereof
(entitled “Letters of Credit Sublimit”):

 

“The face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve) may not exceed
the lesser of (A) Ten Million Dollars ($10,000,000), minus (i) the sum of all
amounts used for Cash Management Services, and minus (ii) the FX Reserve, or (B)
the lesser of Revolving Line or the Borrowing Base, minus (i) the sum of all
outstanding principal amounts of any Advances (including any amounts used for
Cash Management Services), and minus (ii) the FX Reserve.”

 

and inserting in lieu thereof the following:

 

“The face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve) may not exceed
the lesser of (A) Ten Million Dollars ($10,000,000) or (B) (i) the lesser

 

--------------------------------------------------------------------------------


 

of Revolving Line or the Borrowing Base, minus (ii) the sum of all outstanding
principal amounts of any Advances.”

 

2                                         The Loan Agreement shall be amended by
deleting each of (i) Section 2.1.3 (entitled “Foreign Exchange Sublimit”), and
(ii) Section 2.1.4 (entitled “Cash Management Services Sublimit”) in their
entirety.

 

3                                         The Loan Agreement shall be amended by
deleting the following text appearing in Section 2.2 thereof (entitled
“Overadvances”):

 

“If, at any time, (i) the sum of (a) the outstanding principal amount of any
Advances (including any amounts used for Cash Management Services), plus (b) the
face amount of any outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve), plus (c) the
aggregate amount of any outstanding FX Forward Contracts exceeds (ii) the lesser
of either the Revolving Line or the Borrowing Base (the amount by which (i)
exceeds (ii) being an “Overadvance”), Borrower shall immediately pay to Bank in
cash such Overadvance.”

 

and inserting in lieu thereof the following:

 

“If, at any time, (i) the sum of (a) the outstanding principal amount of any
Advances, plus (b) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve), exceeds (ii) the lesser of either the Revolving Line or the Borrowing
Base (the amount by which (i) exceeds (ii) being an “Overadvance”), Borrower
shall immediately pay to Bank in cash such Overadvance.”

 

4                                         The Loan Agreement shall be amended by
deleting the following text appearing in Section 2.2(d) thereof (entitled
“Unused Revolving Line Facility Fee”):

 

“The unused portion of the Revolving Line, for the purposes of this calculation,
shall include amounts reserved under the Cash Management Services Sublimit for
products provided and under the Foreign Exchange Sublimit for FX Forward
Contracts.”

 

5                                         The Loan Agreement shall be amended by
inserting the following text to appear at the end of Section 4.1 thereof
(entitled “Grant of Security Interest”):

 

“Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement).  In the event (a) all Obligations (other than inchoate indemnity
obligations), except for Bank Services, are satisfied in full, and (b) this
Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any.”

 

--------------------------------------------------------------------------------


 

6                                         The Loan Agreement shall be amended by
deleting the following text appearing in Section 6.4 thereof (entitled
“Remittance of Proceeds”):

 

“Except as otherwise provided in Section 6.3(c), deliver, in kind, all proceeds
arising from the disposition of any Collateral to Bank in the original form in
which received by Borrower not later than the following Business Day after
receipt by Borrower, to be applied to the Obligations pursuant to the terms of
Section 9.4 hereof; provided that, if no Default or Event of Default has
occurred and is continuing, Borrower shall not be obligated to remit to Bank the
proceeds of the sale of worn out or obsolete Equipment disposed of by Borrower
in good faith in an arm’s length transaction for an aggregate purchase price of
One Hundred Thousand Dollars ($100,000.00) or less (for all such transactions in
any fiscal year).”

 

and inserting in lieu thereof the following:

 

“Except as otherwise provided in Section 6.3(c), deliver, in kind, all proceeds
arising from the disposition of any Collateral to Bank in the original form in
which received by Borrower not later than the following Business Day after
receipt by Borrower, to be applied to the Obligations pursuant to the terms of
Section 9.4 hereof; provided that, if no Default or Event of Default has
occurred and is continuing, Borrower shall not be obligated to remit to Bank the
proceeds of the sale of worn out or obsolete Equipment disposed of by Borrower
in good faith in an arm’s length transaction for an aggregate purchase price of
Five Hundred Thousand Dollars ($500,000.00) or less (for all such transactions
in any fiscal year).”

 

7                                         The Loan Agreement shall be amended by
deleting the following appearing as Section 6.9(b) thereof (entitled “Minimum
Adjusted Net Income”):

 

“(b)         Minimum Adjusted Net Income.  Borrower and its Subsidiaries, on a
consolidated basis, shall achieve Adjusted Net Income of at least (i) $3,000,000
for the trailing six (6) month period ending on the last day of the fiscal
quarter ending March 31, 2011; (ii) $5,000,000 for each trailing six (6) month
period ending on the last day of the fiscal quarters ending June 30, 2011,
September 30, 2011 and December 31, 2011; and (iii) $7,500,000 for the trailing
six (6) month period ending on the last day of the fiscal quarter ending March
31, 2012 and for each trailing six (6) month period ending on the last day of
each fiscal quarter thereafter.”

 

and inserting in lieu thereof the following:

 

“(b)         Minimum Adjusted Net Income.  Borrower and its Subsidiaries, on a
consolidated basis, shall achieve Adjusted Net Income of at least (i) $3,000,000
for the trailing six (6) month period ending on the last day of the fiscal
quarter ending March 31, 2011; (ii) $5,000,000 for each trailing six (6) month
period ending on the last day of the fiscal quarters ending June 30, 2011 and
September 30, 2011; (iii) ($3,000,000.00) for the trailing six month period
ending on the last day of the fiscal quarter ending December 31, 2011; and (iv)
$7,500,000 for the trailing six (6) month period ending on the last day of the
fiscal quarter ending March 31, 2012 and for each trailing six (6) month period
ending on the last day of each fiscal quarter thereafter.”

 

--------------------------------------------------------------------------------


 

8                                         The Loan Agreement shall be amended by
deleting the following text appearing in Section 7.1 thereof (entitled
“Dispositions”):

 

“and (f) provided no Default or Event of Default has occurred and is continuing,
of the Headquarters Location pursuant to the Sale/Leaseback Transaction”

 

and inserting in lieu thereof the following:

 

“(f) provided no Default or Event of Default has occurred and is continuing, of
the Headquarters Location pursuant to the Sale/Leaseback Transaction, and (g)
provided no Default or Event of Default has occurred and is continuing, of the
Adjacent Property in an arm’s length transaction with an unaffiliated third
party, the proceeds of which shall be paid to Borrower.”

 

9                                         The Loan Agreement shall be amended by
inserting the following text to appear at the end of Section 12.10 hereof
(entitled “Survival”):

 

“The grant of security interest by Borrower in Section 4.1 shall survive until
the termination of this Agreement and all Bank Services Agreements.”

 

10                                  The Loan Agreement shall be amended by
deleting the following definitions appearing in Section 13.1 thereof:

 

““Availability Amount” is (i) the lesser of the Revolving Line or the amount
available under the Borrowing Base minus (ii) the amount of all outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit) plus an
amount equal to the Letter of Credit Reserve, minus (iii) the FX Reserve, minus
(iv) any amounts used for Cash Management Services, and minus (v) the
outstanding principal balance of any Advances.”

 

““Business Day” is any day other than a Saturday, Sunday or other day on which
banking institutions in the Commonwealth of Massachusetts are authorized or
required by law or other governmental action to close, except that (a) if any
determination of a “Business Day” shall relate to an FX Forward Contract, the
term “Business Day” shall mean a day on which dealings are carried on in the
country of settlement of the foreign (i.e., non-Dollar) currency. is any day
that is not a Saturday, Sunday or a day on which Bank is closed, and (b) if any
determination of a “Business Day” shall relate to a LIBOR Credit Extension, the
term “Business Day” shall also mean a day on which dealings are carried on in
the London interbank market.”

 

““Credit Extension” is any Advance, Letter of Credit, FX Forward Contract,
amount utilized for Cash Management Services, or any other extension of credit
by Bank for Borrower’s benefit.”

 

““FX Forward Contract” is defined in Section 2.1.3.”

 

““Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreement, the Pledge Agreements, the Guarantor Security Agreements, each
Guaranty, any note, or notes executed by Borrower or any Guarantor, and any
other present or future agreement executed or delivered by

 

--------------------------------------------------------------------------------


 

Borrower or any Guarantor and/or for the benefit of Bank in connection with this
Agreement, all as amended, restated, or otherwise modified.”

 

““Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower’s
duties under the Loan Documents.”

 

and inserting in lieu thereof the following:

 

““Availability Amount” is (i) the lesser of the Revolving Line or the amount
available under the Borrowing Base minus (ii) the amount of all outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit) plus an
amount equal to the Letter of Credit Reserve, and minus (iii) the outstanding
principal balance of any Advances.”

 

““Business Day” is any day other than a Saturday, Sunday or other day on which
banking institutions in the Commonwealth of Massachusetts are authorized or
required by law or other governmental action to close, except that if any
determination of a “Business Day” shall relate to a LIBOR Credit Extension, the
term “Business Day” shall also mean a day on which dealings are carried on in
the London interbank market.”

 

““Credit Extension” is any Advance, Letter of Credit, or any other extension of
credit by Bank for Borrower’s benefit.”

 

““FX Forward Contract” is any foreign exchange contract by and between Borrower
and Bank under which Borrower commits to purchase from or sell to Bank a
specific amount of Foreign Currency on a specified date.”

 

““Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreement, the Pledge Agreements, the Guarantor Security Agreements, each
Guaranty, any Bank Services Agreement, any note, or notes executed by Borrower
or any Guarantor, and any other present or future agreement executed or
delivered by Borrower or any Guarantor and/or for the benefit of Bank, all as
amended, restated, or otherwise modified.”

 

““Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit) and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.”

 

--------------------------------------------------------------------------------


 

11                                  The Loan Agreement shall be amended by
inserting the following new definitions to appear alphabetically in Section 13.1
thereof:

 

““Adjacent Property” shall mean the approximately twenty-three (23) acres of
undeveloped real estate adjacent to the Headquarters Location, which is proposed
to be subdivided into a separate parcel and not included in the Sale/Leaseback
Transaction.”

 

““Bank Services” are any products and/or credit services and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, guidance facilities, cash management services (including,
without limitation, merchant services, direct deposit of payroll, business
credit cards, and check cashing services), interest rate swap arrangements, and
foreign exchange services as any such products or services may be identified in
Bank’s various agreements related thereto (each, a “Bank Services Agreement”).”

 

““Bank Services Agreement” is defined in the definition of “Bank Services”
appearing alphabetically in Section 13.1.”

 

12                                  The Loan Agreement shall be amended by
deleting the following definitions appearing in Section 13.1 thereof without
replacement of same:

 

““Cash Management Services” is defined in Section 2.1.4.”

 

““FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.”

 

13                                  The Compliance Certificate appearing as
Exhibit B to the Loan and Security Agreement shall be amended by deleting the
following text appearing in Schedule 1 thereof:

 

“II.          Minimum Adjusted Net Income (Section 6.9(b))

 

Required: at least (a) $3,000,000 for the trailing six (6) month period ending
on the last day of the fiscal quarter ending March 31, 2011; (b) $5,000,000 for
each trailing six (6) month period ending on the last day of the fiscal quarters
ending June 30, 2011, September 30, 2011 and December 31, 2011; and (c)
$7,500,000 for the trailing six (6) month period ending on the last day of the
fiscal quarter ending March 31, 2012 and for each trailing six (6) month period
ending on the last day of each fiscal quarter thereafter”

 

and inserting in lieu thereof the following:

 

“II.          Minimum Adjusted Net Income (Section 6.9(b))

 

Required: at least (a) $3,000,000 for the trailing six (6) month period ending
on the last day of the fiscal quarter ending March 31, 2011; (b) $5,000,000 for
each trailing six (6) month period ending on the last day of the fiscal quarters
ending June 30, 2011 and September 30, 2011; (c)

 

--------------------------------------------------------------------------------


 

($3,000,000.00) for the trailing six month period ending on the last day of the
fiscal quarter ending December 31, 2011;and (d) $7,500,000 for the trailing six
(6) month period ending on the last day of the fiscal quarter ending March 31,
2012 and for each trailing six (6) month period ending on the last day of each
fiscal quarter thereafter”

 

4.             FEES.  Borrower shall pay to Bank a modification fee equal to
Five Thousand Dollars ($5,000.00), which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof.  Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with this
amendment to the Existing Loan Documents.

 

5.             RATIFICATION OF IP SECURITY AGREEMENT.  ATI hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of the IP
Security Agreement, and acknowledges, confirms and agrees that said IP Security
Agreement contains an accurate and complete listing of all registered
intellectual property as described in said IP Security Agreement, subject to
such changes as have been previously reported to the Bank, and remains in full
force and effect.

 

6.             RATIFICATION OF PERFECTION CERTIFICATE.  Each Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Perfection Certificate dated as of April 25, 2011
delivered by such Borrower in favor of Bank (individually and collectively, the
“Perfection Certificate”), and acknowledges, confirms and agrees the disclosures
and information each Borrower provided to Bank in the Perfection Certificate
have not changed as of the date hereof, except for such changes as have been
previously reported to the Bank and other immaterial changes in the ordinary
course of business.

 

7.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

 

8.             RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.

 

9.             NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.

 

10.          CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.

 

11.          COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

 

BANK:

 

 

 

AXCELIS TECHNOLOGIES, INC.

 

SILICON VALLEY BANK

 

 

 

 

By:

/s/ Mary G. Puma

 

 

By:

/s/ Michael Quinn

 

 

 

 

 

 

 

 

Name:

Mary G. Puma

 

 

Name:

Michael Quinn

 

 

 

 

 

 

 

 

Title:

Chairman, CEO and President

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AXCELIS TECHNOLOGIES CCS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mary G. Puma

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Mary G. Puma

 

 

 

 

 

 

 

 

 

 

 

 

Title:

President

 

 

 

 

 

 

 

The undersigned, Fusion Technology International, Inc., ratifies, confirms and
reaffirms, all and singular, the terms and conditions of a certain Amended and
Restated Unconditional Guaranty dated March 12, 2010 (the “FTI Guaranty”) and
acknowledges, confirms and agrees that the FTI Guaranty shall remain in full
force and effect and shall in no way be limited by the execution of this Loan
Modification Agreement, or any other documents, instruments and/or agreements
executed and/or delivered in connection herewith.

 

 

 

FUSION TECHNOLOGY INTERNATIONAL, INC.

 

 

 

By:

/s/ Mary G. Puma

 

 

 

 

 

 

Name:

Mary G. Puma

 

 

 

 

 

 

Title:

President

 

 

The undersigned, Fusion Investments, Inc., ratifies, confirms and reaffirms, all
and singular, the terms and conditions of a certain Amended and Restated
Unconditional Guaranty dated March 12, 2010 (the “FI Guaranty”) and
acknowledges, confirms and agrees that the FI Guaranty shall remain in full
force and effect and shall in no way be limited by the execution of this Loan
Modification Agreement, or any other documents, instruments and/or agreements
executed and/or delivered in connection herewith.

 

 

 

FUSION INVESTMENTS, INC.

 

 

 

 

 

By:

/s/ Mary G. Puma

 

 

 

 

 

 

Name:

Mary G. Puma

 

 

 

 

 

 

Title:

President

 

 

The undersigned, High Temperature Engineering Corporation, ratifies, confirms
and reaffirms, all and singular, the terms and conditions of a certain Amended
and Restated Unconditional Guaranty dated March 12, 2010 (the “HTEC

 

--------------------------------------------------------------------------------


 

Guaranty”) and acknowledges, confirms and agrees that the HTEC Guaranty shall
remain in full force and effect and shall in no way be limited by the execution
of this Loan Modification Agreement, or any other documents, instruments and/or
agreements executed and/or delivered in connection herewith.

 

 

 

HIGH TEMPERATURE ENGINEERING CORPORATION

 

 

 

By:

/s/ Mary G. Puma

 

 

 

 

 

 

Name:

Mary G. Puma

 

 

 

 

 

 

Title:

President

 

 

 

The undersigned, Axcelis Technologies (Israel), Inc., ratifies, confirms and
reaffirms, all and singular, the terms and conditions of a certain Amended and
Restated Unconditional Guaranty dated March 12, 2010 (the “ATI Guaranty”) and
acknowledges, confirms and agrees that the ATI Guaranty shall remain in full
force and effect and shall in no way be limited by the execution of this Loan
Modification Agreement, or any other documents, instruments and/or agreements
executed and/or delivered in connection herewith.

 

 

 

AXCELIS TECHNOLOGIES (ISRAEL), INC.

 

 

 

By:

/s/ Mary G. Puma

 

 

 

 

 

 

Name:

Mary G. Puma

 

 

 

 

 

 

Title:

President

 

 

--------------------------------------------------------------------------------
